Citation Nr: 1232304	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  05-02 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma.

2.  Entitlement to service connection for type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.  

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.  

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1963 to January 1966 and from February 1966 to December 1968.

This matter initially came before the Board of Veterans' Appeals (Board) from a July 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, denying the Veteran's claims for service connection for type II diabetes mellitus and basal cell carcinoma and a January 2004 decision from the Louisville RO denying the Veteran's claims for service connection for peripheral neuropathy of the bilateral upper and lower extremities.  

Following remands in January 2007 and November 2008, the Board denied the Veteran's claims in a February 2011 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 memorandum decision, the Court vacated the Board's decision and remanded the claims for re-adjudication.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2005.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Veteran contends that exposure to herbicides during his active military service caused diabetes mellitus type II, basal cell carcinoma, and peripheral neuropathy of the upper and lower extremities bilaterally.  He has also contends that exposure to ionizing radiation during service caused his basal cell carcinoma.

Authority for the presumption of service connection for diseases associated with exposure to certain herbicide agents is found at 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011).  Regulations implementing the statute and establishing the circumstances of exposure and the diseases linked to such exposure are found at 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2011).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6).
 
The above regulations include both diabetes mellitus type II and acute and subacute peripheral neuropathy.  To warrant service connection on a presumptive basis, diabetes mellitus type II must be manifest to a compensable degree at any time after service.  Acute and subacute peripheral neuropathy must become manifest to a compensable level within a year after the last date on which the Veteran was exposed to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  Acute and subacute peripheral neuropathy means a transient peripheral neuropathy that appears within weeks or months of exposure and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e), Note 2.  (There has been a proposal to amend the regulations regarding peripheral neuropathy to include "early onset peripheral neuropathy."  77 Fed. Reg. 47797.)  

The Board notes that the Veteran did not have any service in Vietnam during his period of military service; nor did he claim such service.  See 38 C.F.R. § 3.307(a)(6)(iii).  However, that does not preclude the Veteran from establishing entitlement to service connection for type II diabetes mellitus or peripheral neuropathy due to exposure to herbicides.  In the final regulations published in the Federal Register, which established type II diabetes mellitus and peripheral neuropathy as diseases on the list for presumptive service connection based on herbicide exposure, VA re-affirmed that, if a Veteran did not serve in Vietnam but was exposed to an herbicide agent as defined in 38 C.F.R. § 3.307(a)(6) during service and has a disease that is on the list of diseases subject to presumptive service connection, then VA will presume that the disease is due to the exposure to herbicides.  See 66 Fed. Reg. 23,166-69 (May 8, 2001); 38 C.F.R. § 3.309(e).

Accordingly, VA has a duty to assist the Veteran by attempting to verify his claimed exposure to herbicides when he was on active duty.  The Veteran's Benefits Administration Manual (M21-1 MR) provides a procedure for verifying exposure to herbicides in locations other that the Republic of Vietnam.  See M21-1 MR, Part IV, Subpart ii, 2.C.10.o-p.  This procedure requires:  (1) asking the Veteran for the approximate dates, location, and nature of the alleged exposure; (2) furnishing the Veteran's detailed description of exposure to Compensation and Pension (C&P) Service for confirmation; and (3) requesting a review of the Department of Defense (DOD) inventory of herbicide operations to determine whether herbicides were used as alleged.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.

As for the Veteran's claim of service connection for basal cell carcinoma, the record shows that the Veteran had basal cell carcinomas removed from his left forehead in August 1999 and from his back in March 2000.  The Veteran contends that his basal cell carcinomas were caused by exposure to ionizing radiation during military service because he worked with nuclear missiles.  In Radiation Risk Activity Information forms submitted in November 2003 and March 2010, the Veteran stated that he had been exposed to radiation as a radar operator and crew chief for test firing of missiles (it appears this was for mechanical testing of missiles, and did not include being present at above-ground or underground nuclear explosions), and from working with radar.  In his January 2005 VA Form 9, the Veteran contended that he had been exposed to radiation while stationed in South Korea as well as at Fort Bliss, Texas; Wilmington, Ohio; Abilene, Texas; and Hanover, Germany.  At his March 2005 hearing, the Veteran testified that in 1963 at Fort Bliss there was a radiation leak resulting in quarantine for about two days until the leak was resolved.

The United States Court of Veterans Appeals (Court) has indicated that service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 11 Vet. App. 284, 289 (1998); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Rucker v. Brown, 10 Vet. App. 67, 71 (1997); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are types of cancer that are presumptively service connected under 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2011) based on participation in "radiation risk activities."  Second, direct service connection can be established under 38 C.F.R. § 3.303(d) by "show[ing] that the disease or malady was incurred during or aggravated by service, a task which includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d at 1043.  And third, service connection can be established under Section 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2011), if the condition at issue is one of the "radiogenic diseases" listed in Section 3 .311(b), which includes basal cell carcinoma under the category "[a]ny other cancer."  

"Radiation risk activities" are defined under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.311 as exposure to one of the radiation risk activities identified in 38 C.F.R. § 3.309, all of which involve either on-site participation in a test involving atmospheric detonation of a nuclear device; certain service at a gaseous diffusion plant in Paducah, Kentucky; Portsmouth, Ohio; or an area at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; certain service that qualifies under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000; or exposure to ionizing radiation as a prisoner of war in Japan or as a member of the United States Occupation Forces in Hiroshima or Nagasaki during the period beginning in August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309; 71 Fed. Reg. 44,918 (Aug. 8, 2006).  As noted above, basal cell carcinoma is considered a "radiogenic disease" under 38 C.F.R. § 3.311, triggering the procedural advantages prescribed therein.

In that connection, the process set forth in Section 3.311 begins with obtaining a radiation dose estimate from the Under Secretary for Health, which assessment is made based on the entire record, including personnel records.  See 38 C.F.R. § 3.311(a)(2)(iii).  If exposure to ionizing radiation is shown, the claimant's file is referred to the Under Secretary for Benefits for further consideration of the claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d) & (e).

In January 2007 and again in November 2008, the Board remanded the Veteran's claims for evidentiary development, to include development of his claims that he was exposed to both herbicides and ionizing radiation during his time on active duty.  The Board specifically requested that, on remand, the agency of original jurisdiction (AOJ) seek verification of the Veteran's herbicide exposure as per the M21-1 MR outlined above.  The Board further requested that the AOJ refer the Veteran's file to the Under Secretary for Heath as outlined in 38 C.F.R. § 3.311(a)(2)(iii) after completing evidentiary development concerning the Veteran's military occupation specialties and personnel records.  Following completion of all evidentiary development, the Board directed the AOJ to re-adjudicate the Veteran's claims and re-certify the case to the Board only after the appellant had been given the opportunity to respond to the AOJ's adjudicatory action.

In response to the Veteran's claim, the AOJ requested information from the National Personnel Records Center and from the Army Dosimetry Center concerning the Veteran's potential exposure to radiation.  The National Personnel Records Center responded in March 2007 that there were no records of the Veteran having been exposed to radiation during active duty.  Similarly, correspondence from the Army Dosimetry Center in July 2010 reflects that no records were found concerning the Veteran's individual exposure to radiation during service.  However, it is unclear from the record whether the Army Dosimetry Center researched the Veteran's potential exposure to ionizing radiation throughout the course of his active duty, or whether the only time period researched was the period from April 1963 to January 1964, when the Veteran was stationed at Fort Bliss, Texas.  Further, the Veteran's claim was not forwarded to the VA Under Secretary of Health with a request for a dose estimate and opinion as to whether the Veteran's basal cell carcinoma was at least as likely as not related to his claimed in-service exposure to ionizing radiation.  

In addition, in relation to the Veteran's claims based on exposure to herbicides, the Board acknowledges that the Court indicated in its April 2012 remand that the AOJ has to date failed to research the Veteran's claims-as set forth in his January 2005 substantive appeal and at his March 2005 hearing before the undersigned Veterans Law Judge-that he was exposed to herbicides not only while stationed in South Korea from January 1964 to January 1965, but also when stationed at Fort Knox, Kentucky, from January to April 1963; at Fort Bliss, Texas, from April 1963 to January 1964; at Dyess Air Force Base, Texas, February 1965 to January 1966; at Wilmington, Ohio, from February 1966 to December 1967; and in Hanover, Germany, where he was stationed from February 1968 to January 1969.  

Thus, on remand, the AOJ must furnish the Veteran's detailed description of exposure to C&P Service and request a review of the DOD inventory of herbicide operations to determine whether herbicides were used as the Veteran has alleged, including at all locations at which he claims to have been exposed to herbicides.  If C&P Service's review confirms that herbicides were used as alleged, then a determination must be made as to whether service connection is in order.  If C&P Service's review does not confirm that herbicides were used as alleged, then a request should be sent to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides at any point during the Veteran's active military service.

In its requests for information, the AOJ must specify that the Veteran is claiming to have been exposed to herbicides not just in South Korea, where he was stationed from January 1964 to January 1965, but also at Fort Knox, Kentucky, where he was stationed from January to April 1963; at Fort Bliss, Texas, where he was stationed from April 1963 to January 1964; at Dyess Air Force Base, Texas, where he was stationed from February 1965 to January 1966; at Wilmington, Ohio, where he was stationed from February 1966 to December 1967; and in Hanover, Germany, where he was stationed from February 1968 to January 1969.  

As for the claim of radiation exposure, the Veteran claims to have been exposed to radiation while working on nuclear missiles.  This must be more fully developed.  Further, the Board notes that a memorandum in the Veteran's file indicates that it was referred to the Under Secretary for Health for a radiation dosage estimate on October 20, 2008.  However, there is nothing in the file to indicate that the claims file itself was sent to the Under Secretary for Health, and there is further no radiation dose estimate or other response from the Under Secretary for Health present in the record.  Similarly, there is no evidence that the file has been referred to the Under Secretary for Benefits for further consideration of the Veteran's claim for service connection for basal cell carcinoma.

The AOJ must contact the Army Dosimetry Center (or any other appropriate agency) to request any available records that support the Veteran's claim that he was exposed to ionizing radiation as a function of his military occupational specialty as Hercules fire crewman, missile mechanic, and fire distribution system crewman at any point during his military career.  The Army Dosimetry Center must be specifically requested to research the Veteran's entire periods of active duty, including his service in South Korea, where he was stationed from January 1964 to January 1965; at Fort Knox, Kentucky, where he was stationed from January to April 1963; at Fort Bliss, Texas, where he was stationed from April 1963 to January 1964; at Dyess Air Force Base, Texas, where he was stationed from February 1965 to January 1966; at Wilmington, Ohio, where he was stationed from February 1966 to December 1967; and in Hanover, Germany, where he was stationed from February 1968 to January 1969.  The AOJ must then refer the Veteran's complete claims file to the Under Secretary for Health for the issuance of a radiation dose estimate.  After the file is returned with the radiation dose estimate from the Under Secretary for Health, and if exposure has been confirmed, the AOJ must refer the file to the Under Secretary for Benefits for further consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d), & (e).

In view of the foregoing, and to comply with the directives set forth in the Court's April 2012 remand, the case is REMANDED for the following action:

1.  The AOJ must follow the procedures provided in the Veteran's Benefits Administration Manual M21-1 MR, Part IV, Subpart ii, 2.C.10.o-p, for verification of any herbicide exposure claimed by the Veteran, including while he was stationed at Fort Knox, Kentucky, from January to April 1963; at Fort Bliss, Texas, from April 1963 to January 1964; in South Korea, from January 1964 to January 1965; at Dyess Air Force Base, Texas, from February 1965 to January 1966; at Wilmington, Ohio, from February 1966 to December 1967; and in Germany, from February 1968 to January 1969.  All herbicide (as defined by regulation) use at each location should be researched for the pertinent time periods.  

2.  The AOJ must contact the Army Dosimetry Center (and/or any other agency deemed appropriate) to request any records that confirm that the Veteran was exposed to ionizing radiation as a function of his military occupational specialty as Hercules fire crewman, missile mechanic, and fire distribution system crewman.  The Army Dosimetry Center must be specifically requested to research the Veteran's entire periods of active duty, including his service at Fort Knox, Kentucky, from January to April 1963; at Fort Bliss, Texas, from April 1963 to January 1964; in South Korea, from January 1964 to January 1965; at Dyess Air Force Base, Texas, from February 1965 to January 1966; at Wilmington, Ohio, from February 1966 to December 1967; and in Germany, from February 1968 to January 1969.  His military occupation should be accounted for in regard to any potential exposures to radiation.

3.  After the foregoing development relative to radiation exposure has been completed, pursuant to the procedure outlined in 38 C.F.R. § 3.311(a)(2)(iii), the Veteran's complete claims file must be referred to the Under Secretary for Health to obtain a radiation dose estimate.

4.  After the file is returned with the radiation dose estimate from the Under Secretary for Health, the AOJ must refer the file to the Under Secretary for Benefits for further consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d) & (e).

5.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the Veteran's claims for service connection for type II diabetes mellitus, basal cell carcinoma, and peripheral neuropathy of the bilateral upper and lower extremities.  

With regard to the claimed exposure to ionizing radiation, in addition to consideration of the development and opinions obtained pursuant to 38 C.F.R. § 3.311, the AOJ must also consider whether the Veteran is otherwise eligible for service connection, including consideration of direct service connection and consideration of whether his service, if it had been performed as an employee of the Department of Energy, would qualify him for inclusion as a member of the Special Exposure Cohort under § 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  71 Fed. Reg. 44,918.  

If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

